Ryland, Judge,
delivered the opinion of the court.
The only point in this case is, that the verdict is against the evidence, and the defendant therefore contends that the Circuit Court ought to have set it aside and granted a new trial.
In looking over the evidence. preserved in the bill of exceptions, we have no doubt that it was sufficient to carry the ease to the jury, and this court does not disturb a verdict because it is against the weight of evidence. There is no question of law for our adjudication ; the instructions were given for both parties as they were asked for, and these instructions presented the law of the case fairly to the jury.
It has long been the practice of this court to refuse to interfere with the verdicts of juries, because it was considered that the evidence did not support such verdicts. These matters more properly employ the discretion of the lower courts, and we will not interfere with such discretion.
The judgment must be affirmed ;
the other judges concurring.